The trust here in question is an active one. While the income, so long as John A. Bushnell remains unmarried and without issue, is to be held by the trustees for his benefit, they and not he are to expend it. They are, it is true, to expend it only "for him," but also only "as he may need from time to time." The context sufficiently indicates that the testatrix had in view what he might from time to time need for his personal support and comfort. In the event of his having lawful issue, provision for his and their support and comfort is expressly made the rule of expenditure, not only for the income but, "if necessary," for the principal. There is no reason to suppose that his mother was less sedulous, so *Page 236 
far as her means extended, to insure his comfortable support while single, than if married.
A fund to be expended by trustees for the personal comfort and support of a particular beneficiary, cannot be diverted by him to any other use. John A. Bushnell's pledge to the plaintiffs of the future income of the trust fund created by his mother's will was therefore of no effect. Nor will a court of equity do what he could not, and assign to business creditors what was meant to secure him, and is certainly no more than sufficient to secure him, the necessaries of life. Tolland County Ins. Co. v. Underwood,50 Conn. 493.
The case presented is neither one of income to be applied, without limitation, to the use of a certain person, nor yet of a trust to provide for the needs of a certain person, under which either the trustee or the cestui quetrust agrees that claims for supplies of things proper for the personal consumption and support of the latter shall be discharged from the fund. See Huntington v. Jones,72 Conn. 45, 51, 43 A. 564. It is a naked attempt to subject to the losses of a business enterprise money put in trust for no other purpose than to secure, against all hazards, the comfortable support of an only son.
John A. Bushnell, so far as was shown by the evidence, was not, and was not thought by the testatrix to be, wasteful or incompetent to manage his own affairs. These facts, however, did not affect her power to subject her bounty to the limitations which she provided. She could, in these respects, do what she pleased with her own property.
It is contended that the testatrix must have meant to give him an absolute right to the entire income, so long as he remained without lawful issue: first, because otherwise she would have put the trustees under a strong temptation to withhold it, so far as they could, in order to increase the fund in which, should he never have such issue, they each personally had a considerable interest; and, second, because, as the sole heir at law, he is not to be disinherited without a clear implication. *Page 237 
The rule last mentioned has no application to the case in hand. Under no circumstances can John A. Bushnell take anything as heir at law. The will effectually disposes of the entire property of the testatrix, in any event. SeeWeed v. Scofield, 73 Conn. 670, 49 A. 22.
It is true, as respects the other point mentioned, that the trustees have a motive for abusing their trust, but this cannot vary the plain meaning of the words used by the testatrix, and enlarge in favor of her son an estate which she was at such pains to surround with close limitations.
There is no occasion to inquire whether General Statutes, §§ 837-840, enacted in 1899, can be regarded as establishing rules of procedure which could apply to this trust which had been previously created. They relate only to property "given to trustees to pay over the income to any person." The bequest now in question directs the income of the fund to be held by the trustees, and to be expended by them, for the beneficiary, and only to provide for his actual and personal needs from time to time.
   There is error, the judgment appealed from is set aside, and the cause remanded for the rendition of a judgment in favor of the defendants.
In this opinion the other judges concurred.